Orders of disposition, Family Court, Bronx County (Jane Pearl, J.), entered on or about June 25, 2001, which, upon findings of neglect, released one child to her biological nonrespondent father and placed the other children with the Commissioner of Social Services for a period of 12 months, and order, same court and Judge, entered on or about February 5, 2002, which suspended appellant’s visitation, unanimously affirmed, without costs.
The findings of neglect are supported by a preponderance of the evidence showing that although loving and caring, appellant failed to protect the children from corporal punishment at the hands of their uncles, one of whom lives with appellant (see Matter of Rayshawn R., 309 AD2d 681 [2003]), and also failed adequately to understand or to meet the boys’ considerable mental health and educational needs (see Matter of Stephen GG., 279 AD2d 651 [2001]). Appellant’s visitation was properly suspended upon a showing that such was causing the children emotional distress and otherwise not in their best interests (see Matter of Samia Z., 297 AD2d 385 [2002]). Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.